19 A.3d 511 (2011)
DEPARTMENT OF LABOR & INDUSTRY, Bureau of Workers' Compensation, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (EXCELSIOR INSURANCE), Respondent.
No. 100 MAL 2010.
Supreme Court of Pennsylvania.
May 10, 2011.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2011, the Petition for Allowance of Appeal is GRANTED. The first issue, rephrased for clarity, is:
(1) Whether the payments made by Excelsior Insurance to Claimant, for which Excelsior Insurance sought reimbursement from the Supersedeas Fund, constituted *512 payments of compensation within the meaning of Section 443 of the Workers' Compensation Act ("Act"), 77 P.S. § 999(a), and were, therefore, subject to reimbursement by the Supersedeas Fund, or whether such payments constituted the payment of costs associated with obtaining the settlement of Claimant's third-party tort action under Section 319 of the Act, 77 P.S. § 671.
The second issue, as phrased by Petitioner, is:
(2) Whether equity requires that the Supersedeas Fund reimburse the insurer's pro rata share of attorney fees and costs incurred by a claimant in recovering from a third-party tort feasor?